Citation Nr: 0113161	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected recurrent genital herpes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
July 1969 to April 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Anchorage, Alaska, which denied the veteran's claim of 
entitlement to service connection for PTSD and granted his 
claim of entitlement to service connection for genital 
herpes, assigning a noncompensable disability rating.  

The Board acknowledges that, in January 1998, the veteran 
filed a substantive as appeal to an August 1998 rating 
decision of the RO, which had granted service connection for 
residuals of a fracture of the 5th metacarpal on his right 
hand, which was assigned a noncompensable rating, and denied 
service connection for arthritis of the right hand and 
chronic left knee strain.  In a subsequent rating decision 
dated in December 1998, the RO granted service connection 
left knee strain, and assigned a 10 percent disabling rating.  
The veteran accepted the new rating and issued a signed 
statement withdrawing his appeal of the remaining issues 
before the Board which derived from the August 1998 RO rating 
decision.  See 38 U.S.C.A. §§ 7105(b)(2), 7105(d)(3) (West 
1991); 38 C.F.R. § 20.204(b) and (c) (2000).  

The RO issued a statement of the case (SOC) as to the PTSD 
issue in February 2000, and a supplemental statement of the 
case (SSOC) in November of that year.  The Board notes that, 
in an October 2000 statement in support of the claim for 
service connection for PTSD, the veteran appears to claim 
entitlement to service connection for dysthymic major 
depressive disorder.  See 38 C.F.R. § 3.1(p) (2000).  To the 
extent that the October 2000 statement in support of the 
claim represents a claim of entitlement to service connection 
for dysthymic major depressive disorder, it is referred to 
the RO for appropriate consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO).  The Board 
wishes to make it clear that it intimates no conclusion as to 
the outcome of any such claim.


FINDINGS OF FACT

1.  The competent medical evidence of record contains no 
current diagnosis of PTSD due to any incident or event of 
active military service.  

2.  Although the veteran's genital herpes was not manifested 
by observable symptoms upon the most recent VA examination, 
in March 1998, it was diagnosed in service, and the veteran 
has consistently averred that he experiences visible 
outbreaks of the disorder about five times a year, lasting 
two weeks or more, and that otherwise he has itching almost 
weekly.  He also states that, once or twice a year, he 
develops a lesion on his face, usually his left eyelid.

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's genital herpes, during 
flare-ups, is productive exfoliation, exudation, or itching 
which involves an exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran has no current diagnosis of PTSD which has 
been attributed to a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304(f) (2000).  

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an assignment of a rating of 10 percent for 
genital herpes have been met, from the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b), 
5110 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified at 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4,7, 4.10, 4.118, 
Diagnostic Codes 7806, 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran is seeking service connection for PTSD, which he 
contends is a result of his experiences while serving in the 
Republic of Vietnam.  

In the interest of clarity, the Board will review the law, VA 
regulations, and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2000); 
Cohen v. Brown, 10 Vet.App 128 (1997); Moreau v. Brown, 9 
Vet.App. 389 (1996).  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

Service personnel records indicate that the veteran was 
stationed in the Republic of Vietnam from February 1970 to 
January 1971, during which time his military occupational 
specialty (MOS) was that of clerk typist and morning report 
clerk.  

Service medical records from January 1970 indicate that the 
veteran reported to the Mental Hygiene Clinic with complaints 
of tension and anxiety, related to events from his 
adolescence, which he reported were causing him to suffer 
tension headaches.  No depressive signs were noted.  

There is no evidence of any treatment for PTSD or any other 
psychological disorder until 1997.  

In June 1997, the veteran presented for an Agent Orange 
Registry Physical Examination.  He did not report any 
psychological abnormality to the examiner.  In fact, the VA 
examiner noted, in the psychiatric portion of the 
examination, that the veteran was very pleasant and in no 
apparent distress.  

DR. DBE, a psychiatrist at a VA outpatient facility, treated 
the veteran from June to November 1997.  The veteran 
presented with complaints of anger, irritability, and 
sleeplessness.  He reported having been in a bar in Vietnam 
when it was bombed.  Dr. DBE noted that the veteran 
"probably [suffered from] PTSD;" however, he diagnosed him 
with dysthymic disorder, major depression. 

In February 1998 the veteran was evaluated by a private 
social worker.  The veteran reported that his primary duty in 
Vietnam was "keeping track of body bags and wounded 
soldiers."  He specifically denied any combat experiences.  

The veteran was afforded a VA examination in April 1998, at 
which time he denied any mortuary duty and any responsibility 
for picking up dead and/or wounded soldiers.  Again, he 
denied any combat experiences.  He did continue to report 
being in a bar in Saigon when a bomb exploded; however, he 
denied suffering any injuries as a result thereof, stating 
only that he was frightened by the experience.  The veteran 
presented with a history of depression and nightmares.  
Although he admitted having a significant problem with 
alcohol, he denied any delirium tremens, blackouts, or 
epileptic seizures.  The examining psychiatrist indicated 
that the veteran "does not meet all the diagnostic criteria 
for PTSD."  More specifically, the psychiatrist noted that 
the veteran had not experienced a life threatening stressor 
and had no subjective difficulty concentrating, psychogenic 
amnesia, hypervigilance, or flashbacks.  The veteran was 
diagnosed with dysthymic disorder and alcohol dependency, in 
partial remission.  

Medical records from the VA outpatient treatment clinic from 
June to July 1999 indicate that Dr. DBE treated the veteran 
in PTSD group counseling sessions.  

In April 2000 the veteran submitted four lay statements in 
support of his claim of entitlement to service connection for 
PTSD.  Generally, the statements indicated that the veteran 
was reclusive, depressed, and anti-social.  He reportedly 
lived above and worked in his brother's laundromat.  
According to his friends and family, the veteran did not 
date, and was reluctant to discuss his experiences in 
Vietnam.  

The veteran submitted a statement in support of his claim in 
October 2000, in which he indicated that, although he had 
"believed since 1997 that [he] was being treated for PTSD by 
[Dr. DBE] . . . ," he understood that his current diagnosis 
was that of dysthymic disorder with major depressive 
disorder.  

Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, ___ Vet.App. ___, No. 
99-1788 (Feb. 22, 2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC and SSOC 
provided by the RO in February and November of 2000, the 
veteran and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

Discussion

As mentioned above, for service connection to be awarded for 
PTSD, there must e evidence of: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f); Cohen, supra.  With respect to the second element, 
if the evidence shows that the veteran did not serve in 
combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's account as to the occurrence of the 
claimed stressor(s).  Doran v. Brown, 6 Vet.App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).

Although Dr. DBE indicated that the veteran had "probable 
PTSD," he only clearly diagnosed dysthymic major depressive 
disorder.  A VA medical examiner also diagnosed the veteran 
with dysthymic major depressive disorder in April 1998.  The 
examiner noted that the veteran had no psychogenic amnesia, 
difficulty concentrating, or hypervigilance.  In fact, the 
examiner specifically indicated that the veteran had not 
suffered a life-threatening experience, and generally did not 
meet the criteria for PTSD.  Although the veteran thought he 
had been diagnosed with PTSD, he has now, in his October 2000 
statement in support of the claim, acknowledged that his 
current diagnosis was that of dysthymic major depressive 
disorder.  

Furthermore, The veteran does not claim, and the competent 
evidence of record does not indicate, that he was a combat 
veteran.  Service personnel records and the veteran's own 
statements indicate that his MOS was that of clerk typist and 
morning report clerk.  In fact, the veteran specifically 
denied any combat experiences in his February evaluation by a 
private social worker and his April 1998 VA examination.  He 
denied having been assigned to the mortuary or having to move 
any wounded or deceased soldiers.  The VA examiner 
specifically noted that the veteran had not been exposed to 
any life-threatening stressors while in Vietnam.  Although 
the veteran alleges he was in a bar in Saigon when it was 
bombed, he specifically denied suffering any injury therefrom 
and indicated that he had been merely frightened by the 
experience.  

Inasmuch as the veteran does not have a current diagnosis of 
PTSD and was neither a combat veteran nor had any life 
threatening experiences while in Vietnam, the Board finds 
that he is not entitled to service connection for PTSD.  See 
38 C.F.R. §§  3.303, 3.304(f); see also Cohen v. Brown, 10 
Vet.App 128 (1997).  

II.  Increased Rating

Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's genital herpes has been rated as 0 (zero) 
percent disabling, under 38 C.F.R. § 4.118, DC 7806-7819 (for 
eczema or benign skin growths).  Under either of these 
diagnostic codes, a 0 percent rating is warranted where there 
is slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
appropriate when there is exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted if the skin disorder is 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.

Duty to assist/Standard of review

As above, the Board recognizes the legislative mandate in the 
VCAA, which enhances our longstanding policy of assisting the 
veteran in obtaining evidence necessary to substantiate his 
claim for increased benefits.  Here, we have a full record 
for review, to include the veteran's detailed contentions in 
favor of an increased disability rating for genital herpes.  
Moreover, as discussed above, the Board has considered both 
the old and new statutes as to the the reasonable-doubt/
benefit-of-the-doubt standard in this case.

Factual Background

Service medical records indicate that the veteran was 
diagnosed with genital herpes while in service.  In July 1970 
the veteran's herpes was manifested by several small pimples, 
without infection, on his penis.  The veteran presented for 
treatment again in December 1971, at which time he reported a 
history of lesions on his penis.  

The veteran was diagnosed with recurrent genital herpes, by 
history, in November 1997.  He was instructed to return for 
treatment during an outbreak of the disorder.  

In February 1998, the veteran was evaluated by a social 
worker, at which time he reported that his flare-ups occur 
about five times a year, especially during times of stress.  
More specifically, the veteran indicated that he usually has 
outbreaks "on [his] birthday, around New Year's, and then in 
the spring or summer."  

The veteran was afforded a VA examination in March 1998.  The 
VA examiner noted that the veteran's herpes was not present 
at the time of the examination.  

In August 1999, the veteran was granted service connection 
for recurrent genital herpes and assigned a non-compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000); 
see Bowers v. Derwinski, 2 Vet.App. 675, 676 (1992).  

The veteran has contended, in personal statements and through 
his representative, that his condition is more disabling 
during flare-ups.  Most effectively, in his Appeal to Board 
of Veterans' Appeals, VA Form 9, with attachments, dated in 
October 2000, the veteran averred that he experiences visible 
outbreaks of the disorder about five times a year, lasting 
two weeks or more, manifested by one or more genital 
"pimples."  In addition, he stated that he has itching 
almost weekly.  He also indicated that, once or twice a year 
(especially after being put on Prozac), he develops a lesion 
on his face, usually his left eyelid.  He opined that the 
reason for the flare-ups during holidays and other special 
occasions (as reported by the social worker, above) was that 
he would experience stress in anticipation of intimacy in his 
personal relationships.

Analysis

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(to be codified at 38 U.S.C.A. § 5103A).  

Furthermore, the Court has held that the frequency, duration, 
and outbreaks of skin disease exacerbations must be addressed 
by rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  See Bowers v. Brown, 2 Vet.App. 675 (1992); see 
also Ardison v. Brown, 6 Vet.App. 405 (1994).  In light of 
the above, the Board has given careful consideration to 
whether a VA examination should be scheduled, preferably 
during one of the veteran's episodic exacerbations (if 
feasible), to obtain an accurate assessment of the current 
severity of his skin disorder and the current nature of any 
and all manifestations.  

However, recognizing the difficulty of scheduling the veteran 
for an examination which is contemporaneous with a flare-up 
of his condition, which he says occurs several times a year, 
we have looked to his description of the manifestations of 
the genital herpes, in an effort to reach a decision at this 
time.  The veteran is currently rated at the noncompensable 
level for his disability.  Under the applicable rating 
criteria, when there is exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area, he would 
be entitled to a 10 percent evaluation.  In his contentions 
on appeal, he has stated that he has episodes of itching in 
the genital area almost weekly, and that he experiences 
visible outbreaks of herpes lesions about five times a year, 
which last two weeks or more, manifested by one or more 
genital "pimples."  He also says he develops a facial 
lesion, usually on his left eyelid, once or twice a year.  

While the most recent VA examination did not reveal overt 
symptoms of the veteran's service-connected genital herpes, 
the Board recognizes the episodic nature of this type of 
disorder.  Clearly, a chronic condition which comes and goes 
should not be rated on the basis of either its quietest 
periods or its most disabling flare-ups, but on the basis of 
its overall disabling manifestations.  When we consider the 
veteran's disability, in light of the medical evidence and 
his detailed description of its overall effect upon him, we 
find that the evidence as between a 0 percent and a 10 
percent rating does not support the higher rating by a 
preponderance, but is in relative equipoise, and we therefore 
give the benefit of the doubt to the veteran and award the 
higher of the two ratings. 

The Board has also notes that we have considered whether the 
veteran would warrant a higher rating, of 30 percent, for his 
genital herpes.  As noted above, we do not find a 
preponderance of the evidence in support of an increase to 10 
percent.  Furthermore, a 30 percent disability rating is 
warranted when the evidence indicates exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Neither the objective medical evidence nor the veteran's 
contentions would support a finding of that extent of 
disability.

Finally, having determined that a rating of 10 percent is 
warranted prospectively, the Board is aware that no issue as 
to the effective date for a disability rating has been 
developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, at 38 U.S.C.A. § 5110(a), 
provides that "an award . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, specifies, at subsection (a), 
"[o]n basis of facts found" and, at subsection (o), "date 
of receipt of claim or date entitlement arose, whichever is 
later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We note that the 
veteran's original grant of a zero percent rating was made 
effective from September 24, 1997, the date his original 
claim was received by the RO.  Based upon the evidence of 
record, the Board finds there is reasonable doubt as to 
whether the veteran's genital herpes has been at the same 
level of disability since the time of his original claim, 
and, accordingly, we find that a 10 percent rating should be 
assigned effective from that date.  

The Board recognizes that our sua sponte assignment of an 
earlier effective date for this increased rating, pursuant to 
the Fenderson decision, is a "judgment call" based upon 
that Court precedent, and does not reflect error by the RO. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Entitlement to an increased rating, to 10 percent, effective 
from September 24, 1997, for genital herpes is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

